Citation Nr: 0336732	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-03 289A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from July to 
November 1945 and with regular Philippine Army service from 
November to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in July 1974; the death certificate 
lists the cause of death as cerebral vascular accident.  

3.  At the time of the veteran's death, service connection 
was in effect for shell fragment wounds, right thigh with 
injury to Muscle Group II; shell fragment wounds, left back 
with injury to Muscle Group I; scars, shell fragment wounds, 
left forearm and thigh; and intrapleural injury with no 
respiratory impairment.  

4.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the rating 
decision dated in June 2001; the statement of the case (SOC) 
dated in February 2002; the supplemental statement of the 
case (SSOC) dated in June 2002; and the letter giving the 
appellant notification of the VCAA dated in May 2001 provided 
the appellant with the applicable law and regulations and 
gave adequate notice as to the evidence needed to 
substantiate her claim.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured all 
pertinent medical records, personal affidavits, and all 
service-related records.  The appellant has not authorized VA 
to obtain any additional private evidence.  The Board finds 
that the duty to assist the appellant with the development of 
her claim is therefore satisfied.  38 U.S.C.A. § 5103A (West 
2002).  


Analysis

The appellant maintains that her husband's death was caused 
by his period of service and that she is entitled, therefore, 
to service connection for the cause of his death.  She 
specifically points to the hardships of service and 
difficulties of being a guerrilla as having attributed to the 
development of the veteran's disorder that ultimately caused 
his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including cardiovascular disorders, 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

The Board notes that during the veteran's lifetime, service 
connection was in effect for shrapnel wounds, right thigh 
with injury to Muscle Group II; shrapnel wounds, left back 
with injury to Muscle Group I; scars, shrapnel wounds, left 
forearm and thigh; and intrapleural injury with no 
respiratory impairment, for a total disability compensation 
rating of 30 percent.  

The Board notes that there is nothing to substantiate the 
appellant's statements and nothing of record otherwise that 
suggests or tends to suggest that the veteran's death was in 
any way related to his service.  The veteran's service 
records reveal that he incurred shrapnel wounds affecting the 
back, right side, and thigh.  Noted are diagnoses of 
stenosis, congenital anomaly of the heart and pulmonary in a 
July 1945 record.  There is nothing coincident with service 
that relates in any way to disability manifested by cerebral 
vascular accident.  

Moreover, there is no medical evidence within a year of 
separation from service, or any evidence following service at 
anytime that tends to show a causal relationship between the 
veteran's death and his period of active service.  The only 
evidence other than the death certificate that pertains to 
the veteran's death is the statement dated in September 2000 
by a private physician and director of a medical clinic in 
which it is noted that since January 1968, the veteran was 
treated for vertigo, severe headaches, and occasional nausea 
and vomiting due to hypertension.  The physician also stated 
that the veteran complained of chest pains and chronic cough 
with hemoptysis and that a diagnosis of pulmonary 
tuberculosis was given.  The physician noted that the veteran 
had claimed that his illnesses were a result of his service.  
The Board notes, however, that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
In this case, the physician offered nothing further with 
respect to the veteran's post-service disability and his 
period of service.  

Thus, there is no evidence associated with the veteran's 
claims folder to substantiate service connection for the 
cause of the veteran's death.  As noted above, the veteran's 
service records are silent for any pertinent notations, 
complaints, or diagnoses associated with cerebral vascular 
accident.  Furthermore, the appellant has not submitted any 
medical evidence tending to show any other linkage between 
the disease that was determined to have caused the veteran's 
death and his period of service.  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's cerebral vascular accident and service cannot 
constitute competent evidence of such a relationship.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
thus, the benefit of the doubt doctrine is not for 
application in the instant case.  38 C.F.R. § 3.102.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



